Order affirmed, with costs. We agree with the Appellate Division that claimants’ privilege under the 1927 deed "to bathe in Flagler Lake” was a mere license, not an easement (see, also, 3 Warren’s Weed, New York Real Property, License, .§ 1.03). Thus, the claim is for indirect damage to real estate "not taken” (Administrative Code of City of New York, § K5144.0) and interest runs only from the date the award was confirmed, not the date of the taking (Hudson Riv. Tel. Co. v City of New York, 210 NY 394, 397-398).
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg. Taking no part: Judge Cooke.